DETAILED ACTION

1.	This Office Action is in response to the communications dated 06/28/2021.
Claims 18-37 are pending in this application.
	Claims 1-17 have been cancelled.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 06/28/2021.  The references cited on the PTOL 1449 form have been considered.

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following amendments have been made to the claim(s) upon agreement by applicant during a telephone conversation with Attorney Benjamin Johnson on 09/16/2021:  
	3a.	Incorporate all limitations of claim 33 into independent claim 32.  Accordingly, claim 32 is rewritten as follows:

32. (Currently Amended) A semiconductor device assembly comprising: 
	a die package comprising: 
		a bottom side; 
		a top side; and 
		lateral sides extending between the top and bottom sides; 
	an encapsulant material encapsulating, molded over, and in contact with 			at least a portion of the die package; and 
	a cooling cavity in the encapsulant material, the cooling cavity comprising: 
		only one inlet into the encapsulant material; 
		only one outlet from the encapsulant material; and 
		an elongate channel extending without branches or forks from the inlet to the outlet; 
	wherein the elongate channel surrounds at least two lateral sides of the first die package.


	3b.  Cancel claim 33.


Allowance / Reason for Allowance

4.	Claims 18-32, and 34-37 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 18-27:

wherein at least a portion of the encapsulant material is in contact with at least a portion of the die package after removing the sacrificial member is removed.

Claims 28-31:
None of the references of record teaches or suggests the claimed method of manufacturing a semiconductor device, the method comprising (in combination(s) as set forth in the claim(s)):
surrounding at least two sides of a die package with a sacrificial member, wherein at least a portion of the sacrificial member is spaced from the die package.

Claims 32, and 34-37:
None of the references of record teaches or suggests the claimed semiconductor device assembly (in combination(s) as set forth in the claim(s)) comprising:
an encapsulant material encapsulating, molded over, and in contact with at least a portion of the die package;
wherein the elongate channel surrounds at least two lateral sides of the first die package.





Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
September 16, 2021